       Case 1:19-cv-11757-AT-KHP Document 25 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  10/14/2020

 HIMELDA MENDEZ and on behalf of
 all other persons similarly situated,
                                                        ORDER SCHEDULING DISCOVERY
                                Plaintiff,                     CONFERENCE
                    -against-                                  19CV11757 (AT) (KHP)


 KATE SPADE LLC,

                                Defendant.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       This case has been referred to me for General Pretrial duties (Doc. No. 24). A telephonic

Discovery Conference will be held on Wednesday, November 4, 2020 at 12:30 p.m. to address

the parties’ outstanding discovery disputes. Counsel for the parties are directed to call Judge

Parker’s Chambers court conference line at the scheduled time. Please dial (866) 434-5269,

Access code: 4858267.

          SO ORDERED.

 Dated:     October 14, 2020
           New York, New York

                                                              KATHARINE H. PARKER
                                                          United States Magistrate Judge
